United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 21-5281                                               September Term, 2021
                                                                   1:21-cv-02422-UNA
                                                     Filed On: June 15, 2022
Larry E. Starks, Jr.,

              Appellant

       v.

United States Sentencing Commission and
United States of America,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE: Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s September 27, 2021
dismissal order and November 30, 2021 order denying the motion to alter or amend the
judgment be affirmed. The Declaratory Judgment Act is not an independent source of
jurisdiction. C&E Servs., Inc. of Washington v. D.C. Water & Sewer Auth., 310 F.3d
197, 201 (D.C. Cir. 2002). Additionally, the Administrative Procedure Act (“APA”)
waives sovereign immunity only for challenges to a “final agency action for which there
is no other adequate remedy in a court.” 5 U.S.C. § 704. The Sentencing
Commission’s action does not constitute an agency action because the Sentencing
Commission is not an “agency” within the meaning of the APA. See Wash. Legal
Found. v. U.S. Sentencing Comm’n, 17 F.3d 1446, 1450 (D.C. Cir. 1994).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5281                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2